Citation Nr: 1409616	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-15 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a liver disorder, to include as secondary to service-connected pulmonary sarcoidosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from December 1981 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The case was certified to the Board by the RO in Roanoke, Virginia.  

In March 2010, a hearing was held before a Decision Review Officer (DRO) at the Atlanta RO.  In April 2012, the Veteran appeared at a Central Office hearing before the undersigned.  

In June 2012 and August 2013, the Board remanded the listed issue for further development.  Following substantial compliance with the previous remand directives, the case has returned to the Board.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In December 2013, the Veteran submitted a claim for service connection for diabetes, impaired vision, and an abnormal pancreas.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDING OF FACT

The Veteran does not have hepatitis C or other chronic liver disorder.


CONCLUSION OF LAW

A liver disorder was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and is not secondary to service-connected pulmonary sarcoidosis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In September 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete a service connection claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also provided information as to how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in the November 2013 Supplemental Statement of the Case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical center records, and private medical records.  The Veteran has also submitted various other evidence in support of his claim, to include internet articles and information from life insurance companies.  

The Veteran was provided VA examinations in May 2010 and August 2012.  In August 2013, the Board determined that clarification of the August 2012 examination was needed.  This was obtained in October 2013.  On review, this opinion is adequate and further examination is not needed.  

The Veteran provided testimony at both a DRO hearing and a Central Office hearing.  During the Central Office hearing, the Veterans Law Judge clarified the issue on appeal, explained the concept of service connection, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103.

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Analysis

In January 2009, the RO denied entitlement to service connection for liver problems.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

The Veteran has not asserted and the evidence does not establish combat participation.  38 U.S.C.A. § 1154(b) (West 2002) is not for application.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including cirrhosis of the liver, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be granted on a secondary basis for a disability that is proximately due to a service-connected condition.  38 C.F.R. § 3.310(a).  Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Without a currently diagnosed disability, however, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service treatment records do not show any complaints, treatment for, or a diagnosis of a chronic liver disorder.  There is also no evidence of liver cirrhosis manifested within one year following discharge.  On review, the Veteran does not appear to contend that a liver disorder was incurred during active service or the one-year presumptive period.  Rather, he argues that he currently has liver problems related to his service-connected pulmonary sarcoidosis, to include the medications used for its treatment.  

As set forth, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.

Review of the medical evidence shows that abnormal liver function tests (elevated liver enzymes) were intermittently reported during the appeal period.  A laboratory test guide submitted by the Veteran discusses various blood chemistry tests and states the following: "Alk Phos, Bili Total, SGOT, SGPT, LDH, and GGT are indicators of liver function.  If these are high, the possibility of liver disease or inflammation exists.  If normal or low results occur, liver disease is unlikely."  

At the March 2010 hearing, the Veteran testified that he was turned down for life insurance because of a liver disorder.  He reported that the doctors did not know the specific diagnosis.  

The Veteran underwent a VA examination in May 2010.  At that time, he reported having a liver condition since 2004.  He reported various symptoms which he attributed to the condition.  He was not on any treatment.  He denied a history of hepatitis.  Physical examination of the abdomen revealed no liver enlargement.  Liver function test results were within normal limits.  For the claimed liver condition, the diagnosis was abnormal liver enzymes.  The subjective and objective factors were described as "none".  The examiner stated that the Veteran did not have any other liver problems such as chronic hepatitis, liver malignancy or cirrhosis.  The examiner opined that: 

The current diagnosis of abnormal liver enzymes is at least as likely as not service related because medically there is a pathophysiological relationship between the two conditions.  The explanation is the autoimmune disease of Sarcoidosis affects all the major organ systems.  It is more likely than not the sarcoidosis is acting against the liver as well [as] causing elevated liver enzymes.

At the April 2012 hearing, the Veteran testified that he cannot get life insurance coverage because of his liver function tests.  He believes that he has sarcoid liver damage based on the blood tests.  

In a May 2012 statement, the Veteran attached copies of January 2009 blood test results in connection with a life insurance examination.  He stated that the blood work showed elevated GGT (gamma-glutamyl transferase) and that the examination showed possible liver damage, which was one of the reasons that he was refused life insurance coverage.  

The Veteran underwent a VA examination in August 2012.  With regard to whether the Veteran has or had ever been diagnosed with a liver condition, the examiner checked "no".  He went on to state, however, that the Veteran had signs and symptoms attributable to chronic or infectious liver disease and that he had been diagnosed with hepatitis C.  In the opinion section, the examiner stated that the claimed condition was less likely than not proximately due to or the result of service-connected disability.  The following rationale was provided:

Based on the claimant history, physical exam, and current negative liver function labs, it is less likely as not (less than 50/50 probability) that he has a liver condition.  At the time of the exam, the claimant stated he never had and isn't claiming hep. C.  He further stated he was only told he had hepatitis C by a letter from Mutual of Omaha insurance after an insurance exam.  

In an effort to clarify whether or not the Veteran has a current liver disorder, additional opinion was obtained in October 2013.  As to whether the Veteran had a confirmed diagnosis of hepatitis C, the examiner stated there was no objective evidence of hepatitis C and that the condition had been ruled out by objective testing.  The examiner further stated that the Veteran did not have a chronic liver disorder, but had a persistently elevated liver enzyme that did not indicate liver disease.  The examiner reviewed and discussed literature on GGT and stated the following:

In summary, the Veteran claims an insurance company denied him coverage due to an abnormal liver blood test.  This test is identified by the veteran as "GGT" as described above.  Medical literature clearly states this test is useless in the absence of other objective findings.  There are no other objective findings.  In 2010 the VAE examiner noted the Veteran has a history of elevated liver enzymes in around 2001.  The liver enzymes were repeated at that time of the exam and were all normal.  There was no diagnosis of a liver condition in 2010.  Currently there are no objective findings of claimed condition.  ...  There is insufficient evidence to warrant or confirm a current diagnosis of an acute or chronic liver condition or its residuals.  Normal exam.  No functional limitations.  No medical opinion can be rendered as no condition is diagnosed.  

On review, the medical evidence of record shows intermittent elevated liver enzymes, but does not show a current diagnosis of hepatitis C or other chronic liver disorder.  The Board notes that abnormal laboratory results, in and of themselves, do not constitute a disability.  Without a current disability, service connection cannot be established.  See Brammer.

In making this determination, the Board acknowledges the Veteran's contentions that he has a liver disorder and notes that "'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'" King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)); Davidson v. Shinseki, 581 F.3d at 1315-16 (Fed.Cir.2009) (rejecting the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis.").  Notwithstanding any questions as to competency, the Veteran's lay assertions simply do not outweigh the objective evidence of record.  

The Board has also considered the laboratory test guide submitted by the Veteran.  This information, however, is not specific to the Veteran's case and only suggests the possibility of liver disease with certain elevated test results.  Thus, it is found to be of little probative value and does not serve to establish a current disability.

In sum, the appellant has had elevated liver enzymes; however, the most probative evidence establishes that the appellant does not have a specific liver disease or disability.  We accept that he has been turned down for insurance, but that does not establish the existence of disability or diagnosis.  See, Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

Lastly, because the appellant does not have a liver disability, it necessarily follows that there has been no aggravation of a disability. 


ORDER

Service connection for a liver disorder, to include as secondary to service-connected pulmonary sarcoidosis, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


